DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/6/2021 has been entered.
Response to Amendment
The amendments filed on 5/6/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 12-14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (Materials Today: Proceedings 2 ( 2015 ) 669 – 674) in view of Qi (Surface & Coatings Technology 320 (2017) 624–629)
Regarding Claim 1, Uhl et al. teaches an thermoelectric device [Abstract, and Fig. 9, page 672], comprising: a first electrode [See one of copper in figure. 9] having a first inner surface [See side toward ionic liquid];
a second electrode [See other copper on other side of ionic liquid, Fig. 9] having a second inner surface [see side facing ionic liquid], the second inner surface facing the first inner surface [Fig. 9];
an ionic liquid [ionic liquid, Fig. 9, page 672] positioned between the first inner surface and the second inner surface, the ionic liquid being in electrical communication with the first electrode and second electrode [Fig. 9]
wherein the thermal gradient is applied at least in part across the ionic liquid [Fig. 10, page 673, and Fig. 2 page 670]
Uhl et al. is silent on a nanostructured material positioned on at least one of the first inner surface and second inner surface; and wherein charge is stored at the first and second electrodes in response to a thermal gradient applied to the electrochemical cell, 
Qi et al. teaches a flexible MnO2/CNT composite electrode [Abstract] which provides superior electrochemical performance, and a good rate of capability [page 628, bottom left of page]
Since Uhl et al. teaches a flexible thermoelectric device [Abstract] and notes that CNT are known electrodes used with ionic liquids in thermoelectric devices [page 673], and Qi et al. teaches the use of a 
In addition, the combination would have been merely the selection of known material for flexible electrodes in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, the composite MnO2/CNT electrode is provide in place of the electrode of Uhl et al, resulting the in the following layers: MnO2/CNT/(n or p-type layer comprising ionic liquid)/CNT/MnO2
Furthermore, modified Uhl et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, that the claimed properties are inherently met by the device of modified Uhl et al. meeting the limitation of “wherein charge is stored at the first and second electrodes in response to a thermal gradient applied to the electrochemical cell.” and “wherein charge is stored at the first and second electrodes in response to a thermal gradient applied to the electrochemical cell” 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
	Regarding Claim 2, within the combination above, modified Uhl et al. teaches wherein the nanostructured material is a first nanostructured material positioned on the first inner surface [See rejection above]
	Regarding Claim 3, within the combination above, modified Uhl et al. teaches wherein the nanostructured material is a second nanostructured material positioned on the second inner surface [See rejection above]
	Regarding Claim 4, within the combination above, modified Uhl et al. teaches wherein the nanostructured material comprises: a first nanostructured material positioned on the first inner surface; and a second nanostructured material positioned on the second inner surface [See rejection above]
	Regarding Claim 5, within the combination above, modified Uhl et al. teaches wherein the first nanostructured material and the second nanostructured material comprise the same nanostructured material [See rejection above].
	Regarding Claim 7, within the combination above, modified Uhl et al. teaches wherein the first electrode and second electrode comprise electrically conductive plates [See rejection of claim 1]
	Regarding Claim 12, within the combination above, modified Uhl et al. teaches wherein the ionic liquid is an imidazolium-based ionic liquid [1-Butyl-3-methyl-imidazolium-tetrafluoroborate, page 673, section 3]	
Regarding Claim 16, within the combination above, modified Uhl et al. teaches all the structural limitations of claim, therefore, it is the view of the examiner that the claimed properties of the device of modified Uhl et al. are inherently possessed, meeting the limitation of “having a figure of merit (ZT) of at least 2 at all operating temperatures.”
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 18,  within the combination above, modified Uhl et al. teaches a thermo-electrochemical cell comprising the electrochemical cell of claim 1 [See rejection of claim 1]
Regarding Claim 19, within the combination above, modified Uhl et al. teaches a thermocapacitive cell comprising the electrochemical cell of claim 1 [See rejection of claim 1]
	Regarding Claim 20,  within the combination above, modified Uhl et al. teaches a thermoelectric device comprising the electrochemical cell of claim 1 [see rejection of claim 1]
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (Materials Today: Proceedings 2 ( 2015 ) 669 – 674) in view of Qi (Surface & Coatings Technology 320 (2017) 624–629) as applied above in addressing claim 1, in further view of Crispin (US Pub No. 2013/0276851)
	Regarding Claim 6, within the combination above, modified Uhl et al. is silent on wherein the first nanostructured material is a different nanostructured material than the second nanostructured material.
	Crispin et al. teaches a thermoelectric device with an electrode made a variety of materials such as MnO2, Au, carbon nanotubes, or metal nanoparticles [0070-0076].
	Since modified Uhl et al. teaches the use of electrodes for a thermoelectric device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the nanostructure material of modified Uhl et al. with the material selected from Crispin et al. as it merely the selection of a known electrode materials for thermoelectric devices known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (Materials Today: Proceedings 2 ( 2015 ) 669 – 674) in view of Qi (Surface & Coatings Technology 320 (2017) 624–629)  as applied above in addressing claim 1, in further view of Ingle (US Pub No. 2015/0282273)
	Regarding Claim 8, within the combination above, modified Uhl et al. is silent on wherein the nanostructured material has an average size in one dimension of between about 8 nm and about 12 um.
	Ingle et al. teaches electrodes made of CNT with a thickness of 1 nm to 500 nm overlapping the claimed 8 nm to 12 um [0143-0147].

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 9, within the combination above, modified Uhl et al. is silent on wherein the nanostructured material comprises carbon nanotubes (CNT) having an average size in one dimension of between about 10 nm and about 10 um.
	Ingle et al. teaches electrodes made of CNT with a thickness of 1 nm to 500 nm overlapping the claimed 10 nm and about 10 um [0143-0147].
	Since modified Uhl et al. teaches the use of a CNT electrode, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the CNT thickness of modified Uhl et al. with the electrode thickness of Ingle et al. as it is merely the selection of a known electrode thicknesses for a thermoelectric device known in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (Materials Today: Proceedings 2 ( 2015 ) 669 – 674) in view of Qi (Surface & Coatings Technology 320 (2017) 624–629) as applied above in addressing claim 8, in further view of El-Kady (US Pub No. 2017/0278643), Wang (US Pub No. 2019/0140270) and Ingle (US Pub No. 2015/0282273)
	Regarding Claim 10, within the combination above, modified Uhl et al. is silent on wherein the nanostructured material comprises MnO2 having an average size in one dimension of between about 10 nm and about 10 um.
	El-Kady et al. teaches thermoelectric devices [0207] which may comprises electrodes comprising MnO2 and carbon nanotubes used to improve conductivity [0130].	
	Since Uhl et al. teaches a MnO2/CNT electrode, it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the electrode of modified Uhl et al. with the electrode material of El-Kady et al. as it is merely the selection of a known electrode materials for a thermoelectric device known in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
	Ingle et al. teaches electrodes made of CNT with a thickness of 1 nm to 500 nm overlapping the claimed 10 nm and about 10 um [0143-0147].
	Since Uhl et al. teaches a MnO2/CNT electrode, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the electrode thickness of modified Uhl et al. with the electrode thickness of Ingle et al. as it is merely the selection of a known electrode thicknesses for a thermoelectric device known in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

	Since Uhl et al. teaches a MnO2/CNT electrode, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the MnO2 portion of modified Uhl et al. with the MnO2 of Wang et al. as it is merely the selection of known materials for flexible electrodes in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 11, within the combination above, modified Uhl et al. teaches wherein the nanostructured material comprises CNT-MnO2 having an average size in one dimension with a thickness overlapping about 10 nm and about 10 um [See rejection above]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claims 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhl (Materials Today: Proceedings 2 ( 2015 ) 669 – 674) in view of Qi (Surface & Coatings Technology 320 (2017) 624–629) as applied above in addressing claim 1, in further view of Kato (US Pub No. 2020/0144471)
Regarding Claim 13, within the combination above, modified Uhl et al. is silent on wherein the imidazolium-based ionic liquid comprises ethyl-3 methylimidazoliuim triflate, ethyl-3 
Kato et al. teaches an ionic liquid used in a thermoelectric material [0048, 0051, 1-ethyl-3-methylimidazolium tetrafluoroborate].
Since modified Uhl et al. teaches a imidazolium based ionic liquid, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the ionic liquid of modified Uhl et al. with the ionic liquid of Kato et al. as it is merely the selection of a conventional ionic liquid for thermoelectric devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 14, within the combination above, modified Uhl et al. is silent on wherein the ionic liquid further comprises a nanoparticle dispersion.
Kato et al. teaches wherein the ionic liquid further comprises a nanoparticle dispersion [0036-0040] as a thermoelectric material [0036] used to provide high level thermoelectric performance and sufficient film strength and flexibility [0037].
Since modified Uhl et al. teaches the use of a thermoelectric material, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the nanoparticles of Kato et al. in the thermoelectric material of Uhl et al. in order to provide a thermoelectric device with high level thermoelectric performance and sufficient film strength and flexibility [0037].
Regarding Claim 15, within the combination above, modified Uhl et al. is silent on wherein the nanoparticle comprises a multi-wall carbon nanotube, a semiconductor, a metal, a synthetic polymer, or any combination thereof.
Kato et al. teaches wherein the ionic liquid further comprises a nanoparticle dispersion [0036-0040] as a thermoelectric material [0036] used to provide high level thermoelectric performance and sufficient film strength and flexibility [0037].
Since modified Uhl et al. teaches the use of a thermoelectric material, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the nanoparticles of Kato et al. in the thermoelectric material of Uhl et al. in order to provide a thermoelectric device with high level thermoelectric performance and sufficient film strength and flexibility [0037].
Regarding Claim 17, within the combination above, modified Uhl et al. teaches all the structural limitations of the claim, therefore, it is the view of the examiner, that based on the teaching of modified Uhl et al., has a reasonable basis to believe that the claimed properties of the thermoelectric device of modified Uhl et al. are inherently present, meeting the limitation of “wherein the nanoparticles in the nanoparticle dispersion increases electrical conductivity of the ionic liquid, and increases a figure of merit (ZT) value of the electrochemical cell compared to an electrochemical cell without a nanoparticle dispersion.” is met
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726